Electronically Filed
                                                      Supreme Court
                                                      SCAD-12-0000405
                                                      15-FEB-2013
                                                      09:16 AM
                       NO. SCAD-12-0000405

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                   ANDRÉ S. WOOTEN, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 08-054-8697)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the Report and Recommendation of

the Disciplinary Board of the Supreme Court of the State of

Hawai#i, the briefs submitted by Respondent André S. Wooten and

the Office of Disciplinary Counsel (ODC), and the record, we find

by clear and convincing evidence Respondent Wooten knowingly and

intentionally submitted a declaration to the United States

District Court for the District of Hawai#i with an electronic

signature of the declarant affixed to it, that Respondent Wooten

knew the declarant had not, in fact, approved of the contents of

the declaration or authorized his signature be affixed to it, and

that Respondent Wooten intended the District Court take the

declaration as valid and executed by the declarant, in violation
of Rules 3.3(a)(1), 3.3(a)(4), 3.4(b) and 8.4(c) of the Hawai#i

Rules of Professional Conduct (HRPC).   We further find by clear

and convincing evidence that Respondent Wooten, at a December 3,

2007 hearing on the matter related to the declaration, did rely

upon the declaration as authorized and executed by the declarant,

and caused opposing counsel and the court to similarly rely upon

its authenticity, when he was aware the declarant had not, at

that point, affirmed or otherwise authorized the declaration, in

violation of HRPC Rules 3.3(a)(1), 3.3(a)(4), 3.4(b) and 8.4(c).

We further find by clear and convincing evidence that, upon

learning on December 12, 2007 that the declarant declined to

ratify and refused to execute the declaration as it had been

submitted it to the District Court, Respondent Wooten did not

notify opposing counsel or the court, or otherwise take action to

remedy his misrepresentation, in violation of HRPC Rules

3.3(a)(4) and 8.4(c).   We note the falsified nature of the

declaration was revealed when the declarant was deposed on

December 19, 2007 by opposing counsel, who brought the matter to

the attention of the District Court on December 20, 2007.     We

view misrepresentation of this nature with the gravest concern

and, absent aggravating or mitigating factors, note disbarment or

a substantial period of suspension would be warranted.   We

further find by clear and convincing evidence, in aggravation,

Respondent Wooten has substantial experience in the practice of


                                 2
law, a single prior discipline, and the current matter involved

multiple violations.    In mitigation, we find Respondent Wooten

has accepted responsibility for his actions, was absent a selfish

motive, cooperated with the disciplinary investigation and

proceedings, that the prior discipline is remote in time and

unrelated in character to the current matter, and recognize

Respondent Wooten’s pro bono work and his contributions to the

community.   Therefore, in light of the recommendation of the

Disciplinary Board, and the mitigating factors present,

          IT IS HEREBY ORDERED that Respondent Wooten is

suspended from the practice of law in this jurisdiction for a

period of ninety days, effective 30 days after the date of entry

of this order, as provided by Rules 2.3(a)(2) and 2.16(c) of the

Rules of the Supreme Court of the State of Hawai#i (RSCH).

Respondent is admonished to take note he may not resume the

practice of law except by order of the supreme court, as provided

by RSCH Rule 2.17(b).

          IT IS FURTHER ORDERED that, in addition to any other

requirements for reinstatement imposed by the Rules of the

Supreme Court of the State of Hawai#i, Respondent Wooten shall

pay all costs of these proceedings as approved upon the timely

submission of a bill of costs.

          IT IS FINALLY ORDERED that Respondent Wooten shall,

within ten days after the effective date of his suspension, file


                                  3
with this court an affidavit in full compliance with RSCH Rule

2.16(d).

           DATED: Honolulu, Hawai#i, February 15, 2013.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Simeon R. Acoba, Jr.

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack




                                 4